Reimbursement for Costs o f Attending Certain Banquets


E m p lo y e e s in th e U n ite d S ta te s A tto rn e y s o ffice s m a y p ro p e rly b e re im b u rse d fo r the c o s ts o f a tte n d in g
     re tire m e n t b a n q u e ts fo r s ta te la w e n fo rc e m e n t o ffic ia ls u n d e r a p p ro p ria te c irc u m s ta n c e s. H o w ev e r,
     re im b u r s e m e n t fo r a tte n d a n c e a t such fu n c tio n s sh o u ld b e lim ite d to c irc u m s ta n c e s w h e re the n a ­
     tu re o f th e c e re m o n ia l e v e n t in q u estio n p ro v id e s g o o d re a s o n to b e lie v e th a t the e m p lo y e e ’s a tte n ­
     d a n c e a d v a n c e s th e a u th o riz e d fu n ctio n s o r p ro g ra m s o f th e o ffice


                                                                                                                       Septem ber 23, 1993


                                         M e m o r a n d u m O p in io n f o r t h e D ir e c t o r
                                  E x e c u t i v e O f f ic e f o r U n i t e d S t a t e s A t t o r n e y s



   Y o u have asked for our opinion w hether employees in the United States A ttor­
neys offices may be reimbursed for the cost of attending retirement banquets for
state officials. Y our inquiry focuses on the Opinion of the Comptroller General in
Richard W. H eld, B -249249, 1992 W L 387431 (C.G. Dec. 17, 1992), which con­
cluded that the cost of an FBI official’s attending such a banquet is properly reim ­
bursable. W e believe that the Com ptroller G eneral’s holding was correct and
would be applicable to an employee o f a United States Attorney’s O ffice attending
the sam e kind o f event under like circum stances. However, we caution that appli­
cation of the Held ruling should be carefully limited to closely sim ilar factual cir­
cumstances, where the nature of the ceremonial event in question provides good
reason to believe that the official or em ployee’s attendance advances the office’s
authorized functions.

                                                    I. THE H E L D OPINION

   In the H eld ruling, the Comptroller General concluded that a FBI Special Agent
in Charge could properly be reimbursed for the cost ($35) of attending a retirement
banquet for the Police C h ief of Frem ont, California. The opinion noted that the
FBI had “a long-standing tradition to recognize state and local police officials’
contributions to the F B I’s public service mission” and that the Special Agent, who
was invited to the function in his capacity as head of the FB I’s San Francisco Of­
fice, “would be expected to participate in such cerem onies.” Id. 1992 W L 387431,
at *1. At the banquet, the Special A gent presented the retiring Police Chief with a
plaque provided by the FBI and a personal letter from the FBI Director.
   The C om ptroller General ruled that reimbursem ent for the cost o f attendance
was proper even though the banquet took place within the limits o f the Special
A gent’s official station area and Federal Travel Regulations generally do not
authorize reim bursem ent for employee meal or lodging expenses incurred within


                                                                          70
                   R eim bursem ent f o r Costs o f A ttending Certain B anquets


those area limits. 41 C.F.R. §§ 301-7.5(a), 301-8.1(d) (1992). In support of this
ruling, the Comptroller General relied upon a num ber of his prior opinions which
have upheld reimbursement for meals within the station area where such meals are
necessitated by attendance at certain “meetings” for which expenses are reimburs­
able under 5 U.S.C. § 4110. E.g., Internal Revenue Service - Meal Costs, 68
Comp. Gen. 348 (1989); Gerald Goldberg, B -198471, 1980 W L 16668 (C.G. May
 1, 1980). Applying § 4 1 10’s standards to the FBI Special A gent’s attendance at
the banquet in question, the Comptroller General concluded:

       [I]t is clear that his attendance was in furtherance of the functions or
       activities for which the agency’s appropriations are made, and we
       have no objection to reimbursing Mr. Held the $35 cost o f the ban­
       quet.

Held, 1992 WL 387431, at *2.

                                      II. ANALYSIS

A. Applicability o f 5 U.S.C. § 4110

   5 U.S.C. § 4110 provides:

       Appropriations available to an agency for travel expenses are avail­
       able for expenses of attendance at meetings which are concerned
       with the functions or activities for which the appropriation is made
       or which will contribute to improved conduct, supervision, or m an­
       agement of the functions or activities.

    The applicability of this section to attendance at banquets honoring state and lo­
cal law enforcement officials first depends upon whether such banquets can prop­
erly be considered as “meetings.” The term “meeting” is a very broad one. For
example, W ebster’s Third New International Dictionary (1986) defines it to in­
clude “a gathering for business, social, or other purposes.” Id. at 1404. Interpreted
in this ordinary sense, the term “meeting” appears broad enough to encompass re­
tirement banquets and similar ceremonial functions.
    An argument for a narrower interpretation might be based upon the fact that
§ 4110 was enacted as part o f the Government Employees Training Act, Pub. L.
No. 85-507, § 19(b), 72 Stat. 327. 336 (1958), and is located in chapter 41, entitled
“Training,” of title 5, United States Code. Since the sections surrounding it are
primarily concerned with “training” activities for government employees, it might
be argued that the term “m eeting” as used in § 4110 refers only to meetings at



                                               71
                                      Opinions o f th e O ffice o f Legal C ounsel


which som e kind o f “training” occurs. However, two fundamental considerations
m ilitate against that narrowing interpretation.1
   First, the text of the section limits the broad term “meetings” only to the extent
that they m ust be concerned with, o r supportive of, agency functions or activities
for which the agency’s appropriations are made; language requiring that covered
meetings m ust specifically be concerned with “training” could easily and naturally
have been included (as in the sections surrounding § 4110), but was not. Second,
the legislative history does not provide any clear evidence that, contrary to the
plain w ording o f the section, the term “m eeting” was intended to be limited to
meetings concerned with training.2
    In addition to qualifying as “m eetings,” banquets of the kind described in Held
must also satisfy the functional-relationship criteria of § 4110. It is reasonable to
conclude that banquets honoring law enforcem ent personnel will generally be
“concerned with the functions or activities” covered by FBI or U.S. Attorney ap­
propriations, since they are likely to include speeches and discussions concerning
law enforcem ent. We also believe that attendance by federal law enforcement
agency personnel at such banquets would generally “contribute to improved con­
duct, supervision, or management” of functions encompassed by their agency’s
appropriations. Attendance by suitable federal representatives at such events is
likely to prom ote the exchange of information and ideas about the interaction of
federal and state law enforcement offices and thus to help cultivate and maintain
good w orking relationships between federal officials, on the one hand, and state
and local law enforcem ent agencies and their personnel on the other. Such good
relationships advance the broad law enforcement functions of the FBI and the U.S.
A ttorneys’ offices.3




      1 T h is O ffice has p reviously opined that 5 U S C. § 4110 is n o t lim ited to m eetings attended or con-
ducted fo r training purposes. M em orandum fo r Edw in M. Z im m erm an, A ssistant A ttorney G eneral, A nti­
trust D ivision, from Frank M W ozencraft, A ssistant A ttorney G eneral, O ffice o f Legal C ounsel, Re:
A u th o rin ' o f F e d e ra l A g en cies to Becom e M em b ers o f P rivate O rga n izations (N ov. 14, 1968)
      2 H R. R ep. N o 85-1951, at 26 (1958), rep rin te d in 1958 U S C C A N. 2909, 2931-32 T he section-
by-sectio n an aly sis in the H ouse Report describ es the section o f the G overnm ent E m ployees Training Act
(§ 19(b)) that w as c o d ified as 5 U.S C § 4110 as follows:
         Sectio n 19(b) p rovides that, on and a fte r the date o f en actm ent o f the bill, any appropriation
         av ailab le to any dep artm en t (as defined in and to the extent covered by the bill) for travel ex­
         penses also shall be available for ex p en ses o f attendance at m eetings, if these m eetings are co n ­
        cern ed w ith the functions o r activities fo r w hich the appropriation is m ade or will contribute to
         im p ro v ed conduct, su p erv isio n , or m anagem ent o f those functions or activities
Id
      1 T h e D ep artm en ts o f C o m m erce. Justice, an d State, the Ju d iciary, and R elated A gencies A ppropriations
Act, 1993, Pub. L No. 102-395, 106 Stal 1828 (1992), broadly provides appropriations for, inter alia,
“expenses n ecessary for the legal activities o f the D epartm ent o f Justice,” id. at 1831, and for ‘‘necessary
expenses o f the O ffice o f the U nited States A tto rn ey s,” id at 1832.

                                                            72
                   Reim bursem ent f o r Costs o f A ttending Certain B anquets


B. Legitim acy o f the Expense

    Having determined that ceremonial banquets of the kind described may consti­
tute “meetings” covered under 5 U.S.C. § 4110, we must decide whether the cost
of attending the banquet (which we assume will normally be in the form o f a single
charge for the entire event, with no lesser or separate charge for the “m eal”) is
properly reimbursable.
    The Com ptroller G eneral’s opinion states that the test for determining whether
an employee may be reimbursed for the cost of such a banquet is “whether the meal
was an incidental part of the event or the event was incidental to the m eal.” Held,
1992 WL 387431, at *2. Under this test, the availability of reim bursem ent de­
pends upon whether the meal is found to be merely' “incidental” to what might be
called the main event. W hile that test may be appropriate when applied to
“working lunches” or meals taken during the course of a conference or training
event, we consider it inapposite when applied to ceremonial banquets. A banquet
is a meal, albeit a ceremonial and elaborate one, and it is therefore not readily un­
derstandable how it can be concluded that “the meal is clearly incidental to the
[banquet].” Id.
    In the case of an official ceremonial banquet, we believe that the question
whether the meal is “incidental to the event” is subsumed by the broader question
whether the particular banquet qualifies as a “m eeting” that is legitimately related
to the agency’s functions under 5 U.S.C. § 4110. In the case of a banquet for
which a single cost of attendance is paid, the event is inseparable from the meal.
We therefore believe that determinations whether such events are eligible for reim ­
bursement should focus upon the legitimacy of their relationship to the functions of
the attendee’s agency rather than abstract consideration of whether a meal may be
“incidental” to a banquet.
    In the H eld ruling, there was strong reason to believe that the Special A gent’s
attendance at the banquet would help to foster or maintain good working relation­
ships with the local law enforcement community. Id. Therefore, the costs of at­
tendance were properly reimbursable. We believe that an employee of a United
States A ttorney’s office could properly be reimbursed for attending a similar ban­
quet under like circumstances, since we see no fundamental difference between the
FB I’s need to maintain good working relationships and exchange information
about official duties with state and local law enforcement agencies and the com pa­
rable need of United States A ttorneys’ offices.

C. Lim itations

   W hile we agree that the cost of attending the banquet described in the Held rul­
ing was properly reimbursable, we would caution that the ruling does not necessar­
ily apply to a law enforcement agency em ployee’s attendance at all arguably


                                               73
                          Opinions o f th e O ffice o f L egal C ounsel


com parable functions. In that regard, we would suggest that the following factors
reflected in the C om ptroller General’s opinion are pertinent in determining whether
the expenses o f attendance at a given banquet or ceremonial meal are properly re­
im bursable under 5 U.S.C. § 4110:
    1) the function was held to honor or com m emorate the personnel, achievements,
or operations o f a law enforcement agency with which the attending em ployee’s
agency has significant working relationships;
   2) the function was officially sponsored, formally scheduled, and ceremonial in
nature;
    3) the agency official or employee was invited to the function or attends the
function in a representative capacity;
   4) the attendance of a representative o f the em ployee’s agency was to some de­
gree expected by the agency sponsoring the function; and
   5) the attending em ployee was a suitable representative of the agency.
   A pplication of such criteria should help to identify the circumstances where at­
tendance at a banquet or similar function is legitimately related to the agency’s
authorized functions. In particular, w here the agency-function criterion is based on
cultivating good relationships with state or local agencies — as opposed to the
training or information-gathering purposes normally served by meetings covered
by 5 U.S.C. § 4110 — it is reasonable to require that the event be of significant
official stature. Otherw ise there w ould be no manageable standard for distin­
guishing informal social functions from those ceremonial events where representa­
tion o f the agency is truly important from the standpoint of inter-agency working
relationships.
    Finally, we would note that an agency is not required to authorize an em­
ployee’s reim bursable attendance at functions o f this kind merely because the ex­
penses may be properly reimbursable. See U.S. General Accounting Office, I
Principles o f Federal Appropriations Laws 4-31 (2d ed. 1991). Thus, an agency
may adopt a general policy against authorizing reimbursable attendance at such
functions even if attendance at particular functions o f that kind may be reimburs­
able under the governing statute.



                                                      W ALTER DELLINGER
                                                 Acting Assistant Attorney General
                                                      Office o f Legal Counsel




                                              74